Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.







Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claim(s) 1-8, 12-17 and 20 are rejected under 35 U.S.C. 102[ 2 ] as being anticipated by Korman (US 20200257909 A1).
Claim 1. Korman teaches a method of identifying parkable areas, the method comprising:
identifying, by one or more processors, from logged data, observations of parked vehicles
([0225] The process moves to block 703, where a general heat map 720 for parking is created, for example, the heat map of FIG. 7b, which shows parking probabilities along various streets. [0251]-[0257] FIG. 12a shows a snapshot of vehicles 1201, 1202, 1203, 1204 and 1205 parked on Main Street 1100 at a first time T1, as taken from one or more camera equipped vehicles, who passed (drove) along this portion of Main Street 1100... Returning to FIG. 12b, Main Street 1100 is shown at a time T2, which is after Time T1. At T2,.. FIG. 12c shows Main Street 1100 at a time T3, which is after Time T2.);
using, by the one or more processors, the observations to determine whether a sub- portion of an edge of a roadgraph corresponds to a parkable area, wherein the edge defines a drivable area in the roadgraph
([0253] The method utilizes images, taken by the aforementioned camera equipped vehicles, from a vehicle traveling along the street with a known location, e.g. Main Street 1100. These images include those of street edge or end, such as a curb line 1300 or other transition point between the street 1302 and a sidewalk 1304, shoulder, unpaved side, marking, marker, or other street/off street indicator.
[0268]-[0271] Next, the process moves to block 1516, where a graph is generated, the graph representing cumulative instances of vehicle lengths occupying street sections. Moving to block 1518, this process continues for camera data captured from images and video for a predetermined time (predetermined time period), until the predetermined time (predetermined time period) ends...)
; and
generating, by the one or more processors, map information based on the determination of whether the sub-portion of the edge corresponds to the parkable area
([0271] At block 1524, the deltas (A) (along the y axis of the graph, e.g., as shown in FIG. 14) between groups of sections of each graph are analyzed to determine the likelihood that a group of sections corresponding to a location on a street, will be a suitable, e.g., legal, parking space along the street/roadway.9).

Claim 2. Korman teaches the method of claim 1, further comprising, using the observations to determine whether a second sub-portion of the edge corresponds to a second parkable area
([0225] The process moves to block 703, where a general heat map 720 for parking is created, for example, the heat map of FIG. 7b, which shows parking probabilities along various streets. In FIG. 7b and also 7c-2 and 7d-2, also heat maps, three probabilities, high, medium and low, are shown. ).

Claim 3. Korman teaches the method of claim 1, further comprising, further analyzing the observations to determine whether the parkable area is left of the edge
([0257] FIG. 12c shows Main Street 1100 at a time T3, which is after Time T2. At T2, vehicles 1221, 1222, 1223, 1224, 1225 and 1226 are stopped, as determined above, and may be parked. The space amounts 1271-1276, shown, for example, in straight lines, by length (and arbitrary width for illustration purposes) and street location of the corresponding vehicle 1221-1226, are placed onto space chart of FIG. 12c, and added to line 1260 (of FIG. 12c), so as to include overlaps, resulting in line 1270, which is an accumulation of the street length, which was occupied, by all of the vehicles 1201-1205, 1211-1216 and 1221-1226, as of time T2. (e.g. space amounts can be broadly interpreted as left side)).

Claim 4. Korman teaches the method of claim 1, further comprising, further analyzing the observations to determine whether the parkable area is along the edge
([0253] FIG. 13 shows an example process used to determine whether a vehicle is stopped. Such being stopped may indicate, and typically does indicate, that a vehicle is parked. The method utilizes images, taken by the aforementioned camera equipped vehicles, from a vehicle traveling along the street with a known location, e.g. Main Street 1100. These images include those of street edge or end, such as a curb line 1300 or other transition point between the street 1302 and a sidewalk 1304, shoulder, unpaved side, marking, marker, or other street/off street indicator. [0263] The analysis can also be performed by programming the processor 282 of the system to distinguish certain days of the week from others, such as business days versus weekends and holidays, to determine whether patterns of parking spaces are different, between business days and weekends and holidays.).

Claim 5. Korman teaches the method of claim 1, further comprising, further analyzing the observations to determine whether the parkable area is between the edge and a second edge of the roadgraph
(([0253] The method utilizes images, taken by the aforementioned camera equipped vehicles, from a vehicle traveling along the street with a known location, e.g. Main Street 1100. These images include those of street edge or end, such as a curb line 1300 or other transition point between the street 1302 and a sidewalk 1304, shoulder, unpaved side, marking, marker, or other street/off street indicator.
).

Claim 6. Korman teaches the method of claim 1, further comprising, further analyzing the observations to determine a width of the parkable area
([0251] The size is, for example, represented by length, and optionally, one or more of width and height dimensions, for the detected vehicle. However, depending how parking is configured on a street, the length dimension can be replaced by the width dimension. The vehicle size and location data, from the images, image frames and/or video streams, as obtained from the camera images (e.g., single images, multiple images, video streams), and typically, not the image itself, is transmitted to the server 280 via the online connection.).

Claim 7. Korman teaches the method of claim 1, further comprising, further analyzing the observations to determine a percentage of time that the parkable area was occupied by a vehicle
([0061] According to the calculated ratio the AVPPL can determine the estimated vacant place size by the detected amount of pixel the vacant place occupied within the AVPPL community member's camera's captured picture.).

Claim 8. Korman teaches the method of claim 1, further comprising, further analyzing the observations to determine likelihoods of the parkable area being available during a plurality of different periods of time 
([0225] The process moves to block 703, where a general heat map 720 for parking is created, for example, the heat map of FIG. 7b, which shows parking probabilities along various streets. In FIG. 7b and also 7c-2 and 7d-2, also heat maps, three probabilities, high, medium and low, are shown. 
[0031] Some exemplary AVPPL embodiment may build a statistical occupancy database. An exemplary statistical occupancy database may store statistics on vacancy of parking places over the time of a day/week/weekend, and so on.
[0041] For example a vacant parking place that was located 1 minutes ago may be more bright than a vacant parking place that was located 5 minutes ago (the brightness may slowly fade away as time passes)).
Claim 12. Korman teaches the method of claim 1, further comprising, using the map information to identify potential locations for a vehicle to stop and pick up or drop off passengers or goods
([[0249] For example, the process is shown for an area such as the south side of Main Street 1100, as shown in FIG. 11. Main Street 1100 includes a curb 1101, a sidewalk 1102, and going West to East, includes a Playground 1104, a NO PARKING HERE TO CORNER sign 1106, a café 1108, a loading zone 1110, for café pickups and commercial deliveries, an entryway 1112 for the library parking lot 1112a,).

Claim 13. Korman teaches a system for identifying parkable areas, the system comprising:
memory storing logged data
([0176] An exemplary embodiment of a server 280 may comprise and/or be associated to one or more mutual databases 284.[0177] A general processor 282 may process obtained data to determine parking place information.);
 And one or more processors configured to:
identify from the stored logged data, observations of parked vehicles
([0179] Alternatively, the processor 282 may be programmed to analyze portions of an area for available parking places. Data from the computer communication devices is received as to parking places being emptied or filled, and the rates of such emptying or filling.);
use the observations to determine whether a sub-portion of an edge of a roadgraph corresponds to a parkable area, wherein the edge defines a drivable area in the roadgraph
([0253] The method utilizes images, taken by the aforementioned camera equipped vehicles, from a vehicle traveling along the street with a known location, e.g. Main Street 1100. These images include those of street edge or end, such as a curb line 1300 or other transition point between the street 1302 and a sidewalk 1304, shoulder, unpaved side, marking, marker, or other street/off street indicator.
[0268]-[0271] Next, the process moves to block 1516, where a graph is generated, the graph representing cumulative instances of vehicle lengths occupying street sections. Moving to block 1518, this process continues for camera data captured from images and video for a predetermined time (predetermined time period), until the predetermined time (predetermined time period) ends...)
; and
generate map information based on the determination of whether the sub- portion of the edge corresponds to the parkable area
([0271] At block 1524, the deltas (A) (along the y axis of the graph, e.g., as shown in FIG. 14) between groups of sections of each graph are analyzed to determine the likelihood that a group of sections corresponding to a location on a street, will be a suitable, e.g., legal, parking space along the street/roadway.9).

Claim 14. Korman teaches the system of claim 13, wherein the one or more processors are further configured to use the observations to determine whether a second sub-portion of the edge corresponds to a second parkable area
([0225] The process moves to block 703, where a general heat map 720 for parking is created, for example, the heat map of FIG. 7b, which shows parking probabilities along various streets. In FIG. 7b and also 7c-2 and 7d-2, also heat maps, three probabilities, high, medium and low, are shown. ).

Claim 15. Korman teaches the system of claim 13, wherein the one or more processors are further configured to further analyze the observations to determine whether the parkable area is between the edge and a second edge of the roadgraph 
([0257] FIG. 12c shows Main Street 1100 at a time T3, which is after Time T2. At T2, vehicles 1221, 1222, 1223, 1224, 1225 and 1226 are stopped, as determined above, and may be parked. The space amounts 1271-1276, shown, for example, in straight lines, by length (and arbitrary width for illustration purposes) and street location of the corresponding vehicle 1221-1226, are placed onto space chart of FIG. 12c, and added to line 1260 (of FIG. 12c), so as to include overlaps, resulting in line 1270, which is an accumulation of the street length, which was occupied, by all of the vehicles 1201-1205, 1211-1216 and 1221-1226, as of time T2. (e.g. space amounts can be broadly interpreted as second edge)).

Claim 16. Korman teaches the system of claim 13, wherein the one or more processors are further configured to further analyze the observations to determine a percentage of time that the parkable area was occupied by a vehicle
([0061] According to the calculated ratio the AVPPL can determine the estimated vacant place size by the detected amount of pixel the vacant place occupied within the AVPPL community member's camera's captured picture.).

Claim 17. Korman teaches the system of claim 13, wherein the one or more processors are further configured to further analyze the observations to determine likelihoods of the parkable area being available during a plurality of different periods of time
([0225] The process moves to block 703, where a general heat map 720 for parking is created, for example, the heat map of FIG. 7b, which shows parking probabilities along various streets. In FIG. 7b and also 7c-2 and 7d-2, also heat maps, three probabilities, high, medium and low, are shown. 
[0031] Some exemplary AVPPL embodiment may build a statistical occupancy database. An exemplary statistical occupancy database may store statistics on vacancy of parking places over the time of a day/week/weekend, and so on.
[0041] For example a vacant parking place that was located 1 minutes ago may be more bright than a vacant parking place that was located 5 minutes ago (the brightness may slowly fade away as time passes)).

Claim 20. Korman teaches the system of claim 13, wherein the one or more processors are further configured to use the map information to identify potential locations for a vehicle to stop and pick up or drop off passengers or goods
([[0249] For example, the process is shown for an area such as the south side of Main Street 1100, as shown in FIG. 11. Main Street 1100 includes a curb 1101, a sidewalk 1102, and going West to East, includes a Playground 1104, a NO PARKING HERE TO CORNER sign 1106, a café 1108, a loading zone 1110, for café pickups and commercial deliveries, an entryway 1112 for the library parking lot 1112a,).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim(s) 9-11, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Korman in view of Zhao (US 20180349792 A1).
Claim 9. Korman teaches the method of claim 1, and further discloses the process of predicting a likelihood of group of sections to have potential parking based on historical data ([0271]-[0272]) but does not specifically disclose using the observations to train a machine learned model to provide a likelihood of the parkable area being occupied at some point in the future.
However, Zhao teaches the process of using the observations to train a machine learned model to provide a likelihood of the parkable area being occupied at some point in the future
([0006] using the observations to train a machine learned model to provide a likelihood of the parkable area being occupied at some point in the future
[0056] In one embodiment, when machine learning classification is used, the output the parking occupancy model can be a probability that given a set of features for a link of interest, the link is classified as either (1) having a particular parking occupancy pattern, and/or (2) having parking available or parking unavailable to indicate parking occupancy at the link. In other words, the prediction is made based on a probability range spanning from 0% to 100% probability that a link has a particular parking occupancy pattern or has parking available (e.g., 0<classification probability<1).percent).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of using the observations to train a machine learned model to provide a likelihood of the parkable area being occupied at some point in the future as taught by Zhao within the system of Korman for the purpose of enhancing the system to create a prediction of parking based on a learned model.

Claim 10. Korman and Zhao teach the method of claim 9, further comprising further analyzing the observations to determine a percentage of time that the parkable area was occupied by a vehicle, and using the percentage of time to train the model
([0056] In one embodiment, when machine learning classification is used, the output the parking occupancy model can be a probability that given a set of features for a link of interest, the link is classified as either (1) having a particular parking occupancy pattern, and/or (2) having parking available or parking unavailable to indicate parking occupancy at the link. In other words, the prediction is made based on a probability range spanning from 0% to 100% probability that a link has a particular parking occupancy pattern or has parking available (e.g., 0<classification probability<1).).

Claim 11. Korman and Zhao teach the method of claim 9, further comprising, providing the model to an autonomous vehicle to enable the autonomous vehicle to use the model to make driving decisions ([0050] In one embodiment, the system 100 selects the specific classification features to train a parking occupancy model (e.g., a machine learning model) so that the selected features have high intra-cluster similarity, but low inter-cluster similarity. In yet another embodiment, the system 100 may select classification features based on the availability of feature data from one or more of its available databases.).

Claim 18. Korman teach the system of claim 13, and further discloses the process of predicting a likelihood of group of sections to have potential parking based on historical data ([0271]-[0272]) but does not specifically disclose wherein the one or more processors are further configured to provide the map information to an autonomous vehicle to enable the autonomous vehicle to use the map information to make driving decisions.
However, Zhao teaches the process of one or more processors are further configured to provide the map information to an autonomous vehicle to enable the autonomous vehicle to use the map information to make driving decisions 
([0066] By way of example, the UE 113 may be any mobile computer including, but not limited to, an in-vehicle navigation system, vehicle telemetry device or sensor, a personal navigation device (“PND”), a portable navigation device, a cellular telephone, a mobile phone, a personal digital assistant (“PDA”), a wearable device, a camera, a computer and/or other device that can perform navigation or location based functions, i.e., digital routing and map display. In some embodiments, it is contemplated that mobile computer can refer to a combination of devices such as a cellular telephone that is interfaced with an on-board navigation system of an autonomous vehicle or physically connected to the vehicle for serving as the navigation system.
[0057] In one embodiment (e.g., when the parking occupancy model outputs a probability), the system 100 can specify different parking availability probability thresholds or “cuts” to classify a link as either having parking available or unavailable.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use one or more processors are further configured to provide the map information to an autonomous vehicle to enable the autonomous vehicle to use the map information to make driving decisions as taught by Zhao within the system of Korman for the purpose of enhancing the system to provide an autonomous vehicle to find available parking spots.

Claim 19. Korman and Zhao teach the system of claim 13, wherein the one or more processors are further configured to use the observations to train a machine learned model to provide a likelihood of the parkable area being occupied at some point in the future
(Zhao [0006] using the observations to train a machine learned model to provide a likelihood of the parkable area being occupied at some point in the future [0056] In one embodiment, when machine learning classification is used, the output the parking occupancy model can be a probability that given a set of features for a link of interest, the link is classified as either (1) having a particular parking occupancy pattern, and/or (2) having parking available or parking unavailable to indicate parking occupancy at the link. In other words, the prediction is made based on a probability range spanning from 0% to 100% probability that a link has a particular parking occupancy pattern or has parking available (e.g., 0<classification probability<1).percent).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/Examiner, Art Unit 2689